Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of features which include a method or apparatus which includes an apparatus having a release component made of a first and second portion, the second portion having a faster degradation rate than the first portion, and the second portion including an alkali metal where the apparatus accumulates biomass and is allowed to sink to the floor of a body of water.
	Particularly, a device which is used to grow macroalgae and sink to a floor of a body of water while also comprising two portions, one of which is an alkali metal is not a commonly used practice in the prior art, since alkali metals are known to be highly reactive to water, thus producing heat, hydrogen gas, and a corresponding metal hydroxide. The hydrogen and heat ignites and creates an explosive reaction. 
	The Stanford Environmental Health and Safety (provided here as Non Patent Literature) provides information on alkali metals, describing their reactivity, where heavier alkali metals are more violently reactive even with air in a humid environment. Although lighter alkali metals react less violently than heavier ones, lighter alkali metals such as zinc and potassium still create this explosive reaction. 
	CN 204350804 U to Jianyu is the closest prior art to the application, describing a buoyancy device which describes both a method and apparatus for supporting algae, first and second members which will degrade over time and allowing the accumulated biomass sink to the floor of a body of water. However, Jianyu does not teach the use of Alkali metals in the construction of the device, and one of ordinary skill in the art, knowing the reactivity of alkali metals would not use an alkali metals in the construction 
	Other references, such as US 20200338497 A1 fail to teach the use of zinc in a macroalgae apparatus, with first and second parts. McDaniel merely teaches the advantages of carbon-containing byproduct and determining its weight, where carbon sequestered can monetize carbon credits associated with captured carbon dioxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647